Case 1:17-cv-00112-GJQ-PJG ECF No. 70 filed 01/24/20 PageID.831 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 PAUL JOSEPH HARCZ, JR., ELEANOR
 CANTER, BRIAN DIAN, MARK EAGLE,
 TERRY EAGLE, DAVID ROBINSON, and
 JOSEPH SONTAG,

               Plaintiffs,                    Case No. 1:17-cv-00112

 v.                                           Hon. Gordon J. Quist

 BRODY BOUCHER, JASON WILLIAMS,               Mag. Phillip J. Green
 JEFF HELD, EDWIN HENRIQUEZ, BRIAN
 GEORGE, RYAN DAVIS, STEPHEN
 THOMAS, KEVIN COOK, VINCENT                     STIPULATED PROTECTIVE
 MUNOZ, DAN BROCKLEHURST,                                ORDER

              Defendants.

 Julie B. Porter (P81386)
 Jennifer B. Salvatore (P66640)
 Salvatore Prescott & Porter, PLLC
 Attorneys for Plaintiffs
 1010 Davis Street
 Evanston, IL 60201
 (312) 283-5711
 porter@spplawyers.com

 John G. Fedynsky (P65232)
 Andrew J. Jurgensen (P81123)
 Attorneys for State Defendants
 P.O. Box 30754
 Lansing, MI 48909
 (517) 335-7573
 fedynskyj@michigan.gov
 jurgensena2@michigan.gov
 Case 1:17-cv-00112-GJQ-PJG ECF No. 70 filed 01/24/20 PageID.832 Page 2 of 4



                            STIPULATED PROTECTIVE ORDER

       This matter having come before the Court upon Stipulation of the parties, by and through

their respective counsel, and the Court being otherwise fully advised in the premises,

       IT IS HEREBY ORDERED THAT:

       (1)     When used in this Order, “confidential documents” mean documents of a type

contemplated by Federal Rule of Civil Procedure 26(c) which a party, in good faith, regards as

confidential, proprietary, trade secret(s), or other sensitive business or personal information,

including medical records, tax records, any and all education and employment records of parties

and of non-parties (e.g., personnel files, medical notes/documents, disciplines, and/or civil service

files), and financial information. However, the Court in accordance with the provisions of the

Federal Court Rules and relevant case law shall, if required, make the ultimate determination of

whether information is actually entitled to the designation “Confidential” and nothing in this Order

shall be deemed to have altered the parties’ burdens in establishing or disputing the propriety of

any designation of confidentiality. Confidential documents will be marked “confidential —

produced pursuant to protective order” or otherwise designated as “confidential.”

       (2)     Confidential Documents and/or their contents made available pursuant to this

Protective Order, including by way of answers to interrogatories, document requests, and/or

subpoenas for records or during depositions, shall not be disclosed or produced to any other party,

person or entity other than the parties to this matter, or their attorneys, expert witnesses, the Court

and mediators/facilitators. Experts shall be required to agree to and abide by this protective order.

       (3)     All confidential documents, as that term is defined by Paragraph 1, shall be used

solely for the prosecution and/or defense of this action.




                                                    2
 Case 1:17-cv-00112-GJQ-PJG ECF No. 70 filed 01/24/20 PageID.833 Page 3 of 4



         (4)   At the conclusion of this litigation all Confidential Documents and copies of such

documents shall either be returned to the counsel for each respective party or destroyed by the

counsel for each respective party within 30 days following entry of a final judgment order or order

disposing of this action.

         (5)   The parties may petition the Court to lift the “confidential” designation of any

document. The burden shall rest with the party defending the “confidential” designation to

establish the appropriateness of the designation, and this Order shall not alter or affect the quantum

of proof required under generally applicable precedent to do so. The document designated as

confidential shall be treated as confidential and subject to the provisions of this protective order

until the court orders the confidential designation be stricken.

         (6)   This Order shall not bar or restrict the use of any documents or information at trial.

         (7)   This Protective Order may be modified by further written stipulation between the

parties through their respective counsel or by further order of the Court. Nothing in this Protective

Order shall preclude any party from seeking additional protection with respect to the

confidentiality of documents or information or from seeking to modify or set aside this Protective

Order.

         (8)   The inadvertent production of any Discovery Material in this action shall not

prejudice any claim that such Discovery Material is protected from discovery by the attorney-client

privilege or attorney work-product doctrine and no person shall be held to have waived any rights

by such inadvertent production. Any Discovery Material so produced and subsequently made

subject to a claim of privilege or work-product shall immediately be returned to the producing

person, and all copies or summaries thereof immediately destroyed, and such Discovery Material

shall not be introduced into evidence in this or any other proceeding by any person or order of the




                                                    3
 Case 1:17-cv-00112-GJQ-PJG ECF No. 70 filed 01/24/20 PageID.834 Page 4 of 4



Court, nor will such Discovery Material be subject to production in any other proceeding by virtue

of the fact that it was inadvertently produced in this proceeding. The production of any Discovery

Material in this action, which, absent such production, would have been in whole or in part

privileged under the attorney-client privilege or the attorney work-product doctrine, will not waive

the attorney-client privilege or the attorney work-product doctrine as to any material not produced,

regardless of its subject matter.



       IT IS SO ORDERED.


 Dated: January 24, 2020                           /s/ Gordon J. Quist
                                                   Hon. Gordon J. Quist
                                                   United States District Court Judge




We hereby stipulate to the entry of the above Order.

   s/ Julie B. Porter
   Julie B. Porter (P81386)
   Jennifer B. Salvatore (P66640)
   Salvatore Prescott & Porter, PLLC
   Attorneys for Plaintiffs
   1010 Davis Street
   Evanston, IL 60201
   (312) 283-5711
   porter@spplawyers.com

   s/ John G. Fedynsky (with consent)
   John G. Fedynsky (P65232)
   Attorneys for State Defendants
   P.O. Box 30754
   Lansing, MI 48909
   (517) 335-7573
   fedynskyj@michigan.gov




                                                   4
